             Case 1:19-cv-02795-RBW Document 30 Filed 06/19/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
BENJAMIN BROWN,                      )
                                     )
            Plaintiff,               )
                                     )
      v.                             )  Civil Action No. 19-2795 (RBW)
                                     )
FEDERAL BUREAU OF PRISONS,           )
                                     )
            Defendant.               )
____________________________________)

                                                      ORDER

         Upon consideration of the proposed intervenor’s Motion for an Extension of Time, it is

hereby

         ORDERED that the proposed intervenor’s Motion for an Extension of Time, ECF No.

29, is GRANTED IN PART AND DENIED AS MOOT IN PART. The motion is

GRANTED to the extent that it seeks an extension of time for the plaintiff to file his reply in

support of his motion to intervene. The motion is DENIED AS MOOT in all other respects.1 It

is further

         ORDERED that, on or before July 13, 2020, the proposed intervenor shall file a reply, if

any, in support of his motion to intervene. It is further

         ORDERED that the status conference currently scheduled for October 5, 2020, is

CONTINUED to November 2, 2020, at 11:00 a.m.2 It is further


1
 The motion is denied as moot to the extent that it seeks an “extension[] of time [for the proposed intervenor] . . . to
oppose or otherwise [ ] respond to the defendant’s motion to dismiss[,]” Motion for an Extension of Time at 1,
because the Court previously “ordered that all deadlines regarding oppositions and replies to the pending motion to
dismiss, or in the alternative, for summary judgment, are vacated pending further order of the Court[,]” Order at 2
(May 28, 2020), ECF No. 28 (capitalization removed).
2
  Because the proposed intervenor is incarcerated, the Court will permit him to appear at the status conference
telephonically.
         Case 1:19-cv-02795-RBW Document 30 Filed 06/19/20 Page 2 of 2




       ORDERED that the Clerk of the Court shall forthwith mail copies of this Order to the

plaintiff’s and the proposed intervenor’s addresses on record.

       SO ORDERED this 19th day of June, 2020.



                                                            REGGIE B. WALTON
                                                            United States District Judge




                                                2
